         Case 2:19-cv-04464-PBT Document 1 Filed 09/25/19 Page 1 of 49




                        UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 TOP TOBACCO, L.P., REPUBLIC                   )
 TECHNOLOGIES (NA), LLC, and                   )
 REPUBLIC TOBACCO, L.P.,                       )           Case No.
                                               )                            19          4464
               Plaintiffs,                     )           Hon.
                                               )
        vs.                         )
                                    )
 EASY WHOLESALE, INC. D/B/A "EZ     )                      JURY TRIAL DEMANDED
 WHOLESALE", SANG HEUM CHO (aka )
 THOMAS CHO), KORI INC. D/B/A       )
 "SMOKE SHOP", DK JOO INC., DUK     )
 JOO CHO (aka ANN CHO), JJ CHO INC. )
 D/B/A "SMOKE SHOP BRISTOL", and    )
 JAE JIN CHO.                       )                                              ("
~~~~~D_e_fi_en_d_a_n_ts_·~~~~~~)
                                    )
                                                                       ~'   . CJL: ...,~ .· .,.,
                                           COMPLAINT

       Plaintiffs Top Tobacco, L.P. ("Top"), Republic Technologies (NA), LLC ("Republic

Technologies"), and Republic Tobacco, L.P. ("Republic") (collectively, the "Plaintiffs"), by and

through their undersigned counsel, for their Complaint against Easy Wholesale, Inc. d/b/a "EZ

Wholesale" ("Easy Wholesale"), Sang Heum Cho (aka Thomas Cho) ("Thomas Cho"), Kori Inc.

d/b/a Smoke Shop ("Smoke Shop"), DK JOO Inc., Duk Joo Cho (aka Ann Cho) ("Ann Cho"), JJ

Cho Inc. d/b/a Smoke Shop Bristol ("Smoke Shop Bristol"), and Jae Jin Cho, (collectively, the

"Defendants"), hereby allege as follows:
          Case 2:19-cv-04464-PBT Document 1 Filed 09/25/19 Page 2 of 49




                                 NATURE OF THE ACTION

          1.   This is an action involving infringement of registered trademarks and unfair

competition under the Lanham Act of 1946, as amended, 15 U.S.C. §§ 1051 et seq., and violations

of Pennsylvania common law.

          2.   Top owns numerous federal trademark registrations for use in connection with

cigarette rolling papers as well as registrations for use in connection with, among other things,

tobacco and smokers' articles, including all common law rights in such marks (together, the "TOP

Marks," described with particularity in Paragraph 34).

          3.   Republic Technologies owns numerous federal trademark registrations for use in

connection with JOB-brand cigarette rolling papers, including all common law rights in such

marks (together, the "JOB Marks," described with particularity in Paragraph 38).

          4.   Plaintiffs bring this action in response to Defendants' infringing and unlawful

conduct and in order to protect one of Top's most valuable assets, namely, the goodwill and

consumer recognition of its well-known TOP Marks, which Top and its predecessors have used

continuously for over 100 years in connection with smoking tobacco and continuously for over

60 years in connection with cigarette rolling papers.

          5.   Plaintiffs also bring this action in response to Defendants' infringing and unlawful

conduct and in order to protect one of Republic Technologies' most valuable assets, namely, the

goodwill and consumer recognition of its well-known JOB Marks, which Republic Technologies

and its predecessors have used continuously for over 150 years in connection with cigarette rolling

papers.

          6.   Republic and its predecessors have been the exclusive, master United States

distributors of TOP- and JOB-brand cigarette rolling papers for decades before the alleged acts of



                                             2
       Case 2:19-cv-04464-PBT Document 1 Filed 09/25/19 Page 3 of 49




Defendants and at all relevant times herein. Republic is the sole distributor authorized to purchase

TOP- and JOB-brand items from the factories where they are produced. Republic markets such

items in the United States through wholesalers, retailers, convenience stores, gas station

mini-marts, tobacco outlets, mass merchandisers, cash and carry outlets, and other retail locations.

Republic is also the exclusive United States licensee of the TOP and JOB Marks for use in

connection with its distribution of TOP- and JOB-brand products in the United States.

        7.     On information and belief, Defendants ordered, imported, purchased, and/or sold

counterfeit TOP- and JOB-brand products, which are inferior in quality and design to Plaintiffs'

legitimate, trademarked products. In so doing, Defendants knowingly, willfully, and intentionally

chose to evade legitimate sources of TOP- and JOB-brand products, and instead knowingly,

willfully, and intentionally chose to obtain illegal and counterfeit copies of Plaintiffs' products for

the purpose of illegally distributing and reselling such TOP- and JOB-brand products in violation

of Plaintiffs' rights, federal trademark laws, and Pennsylvania common law.

        8.     Defendants have significantly harmed Plaintiffs, confused the consuming public,

and will continue to do so unless and until the relief requested herein is granted.

                                          THE PARTIES

       9.      Top is a Delaware limited partnership, and maintains its principal place of business

at 2301 Ravine Way, Glenview, Illinois 60025.

        10.    Republic Technologies is a Delaware limited liability company, and maintains its

principal place of business at 2301 Ravine Way, Glenview, Illinois 60025.

        11.    Republic is a Delaware limited partnership, and maintains its principal place of

business at 2301 Ravine Way, Glenview, Illinois 60025.




                                              3
         Case 2:19-cv-04464-PBT Document 1 Filed 09/25/19 Page 4 of 49




         12.   On information and belief, Easy Wholesale is a Pennsylvania corporation

(Corporate Entity #4264 781) with a place of business at 1327 Adams Road, Suite C, Bensalem,

Pennsylvania 19020.

         13.   On information and belief, Smoke Shop is a Pennsylvania corporation (Corporate

Entity #4101570) with a place of business at 823 New Rodgers Road, aka 823 Veteran's Highway,

Bristol, Pennsylvania 19007.

         14.   On information and belief, Thomas Cho is the principal of and or an officer in Easy

Wholesale and Smoke Shop and is a Pennsylvania citizen residing at 421 Carson Terrace,

Huntingdon Valley, Pennsylvania 19006.

         15.   On information and belief, Smoke Shop Bristol is a Pennsylvania corporation

(Corporate Entity #3866840) with a place of business at 823 New Rodgers Road, aka 823

Veteran's Highway, Bristol, Pennsylvania 19007.

         16.   On information and belief, Jae Jin Cho is the principal of and or an officer in Smoke

Shop Bristol and is a Pennsylvania citizen residing at 53 Rittenhouse Circle, Newtown,

Pennsylvania 18940.

         17.   On information and belief, DK JOO Inc. is a Pennsylvania corporation (Corporate

Entity #4316069) with a place of business at 823 New Rodgers Road, aka 823 Veteran's Highway,

Bristol, Pennsylvania 19007.

         18.   On information and belief, Ann Cho is the principal of and or an officer in DK JOO

Inc. and is a Pennsylvania citizen residing at 53 Rittenhouse Circle, Newtown, Pennsylvania

18940.

         19.   Together, Thomas Cho, Ann Cho and Jae Jin Cho are referred to herein as the

"Individual Defendants".



                                             4
       Case 2:19-cv-04464-PBT Document 1 Filed 09/25/19 Page 5 of 49




                                  JURISDICTION AND VENUE

        20.     This Court has personal jurisdiction over Defendants because they transact business

activities in Pennsylvania and within this judicial district; have engaged in business activities in,

and directed to, the Commonwealth of Pennsylvania and within this judicial district; have sold

counterfeit products to consumers in the Commonwealth of Pennsylvania within this judicial

district; have knowingly committed tortious acts aimed at and causing harm within the

Commonwealth of Pennsylvania and this judicial district; and because Plaintiffs suffered harm

within this judicial district as a result of Defendants' conduct complained of herein.

        21.     Plaintiffs' claims are, in part, based on violations of the Lanham Act of 1946, as

amended, 15 U.S.C. §§ 1051 et seq. This Court has jurisdiction over the subject matter of

Counts 1-3 pursuant to 15 U.S.C. §§ 1121(a) and 1124-1125 and 28 U.S.C. §§ 1331 and 1338.

This Court has jurisdiction over Counts 4-6 pursuant to 28 U.S.C. §§ 1338(b) and 1367(a) because

those claims are so related to the federal claims arising under the Lanham Act that they form part

of the same case or controversy and derive from a common nucleus of operative facts.

        22.     Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391 because,

among other things, (1) Plaintiffs and Defendants transact business in this judicial district,

(2) Defendants are subject to personal jurisdiction in this judicial district, and (3) a substantial part

of the events giving rise to Plaintiffs' claims occurred in this judicial district.

                        ALLEGATIONS COMMON TO ALL CLAIMS

                        Plaintiffs' Business and the TOP and JOB Marks

        23.     For many years, Top and its predecessors and affiliates, including Republic and its

predecessors, have been engaged in the distribution and sale of smokers' articles, including

tobacco and related products such as cigarette rolling papers. One market in which Plaintiffs



                                                5
       Case 2:19-cv-04464-PBT Document 1 Filed 09/25/19 Page 6 of 49




compete is the "roll-your-own" market, in which Plaintiffs distribute tobacco and cigarette rolling

papers, sold both together and separately. Top, the owner of the TOP Marks, and Republic

Technologies, the owner of the JOB Marks, through their exclusive master distributor Republic,

distribute such goods to consumers across the United States through wholesalers, retailers,

convenience stores, gas station mini-marts, tobacco outlets, mass merchandisers, cash and carry

outlets, and other retail locations.

        24.     As a result, Top and Republic Technologies have become two of the best-known

manufacturers of cigarette rolling papers. By volume of leaves, TOP cigarette rolling papers are

the largest-selling cigarette rolling papers in the United States. By booklets, JOB cigarette rolling

papers are the longest-selling cigarette rolling papers in the United States.

        25.     As a result of the many decades of continuous and extensive use of the TOP and

JOB Marks in interstate commerce in connection with tobacco and cigarette rolling papers, the

TOP and JOB Marks have developed considerable recognition. Top and Republic Technologies

have worked diligently to establish-and now own-considerable and valuable goodwill which is

symbolized by their TOP and JOB Marks.

        26.     The TOP brand of tobacco is one of the oldest tobacco brands in the United States.

Top's predecessors first began to use the TOP Marks in connection with tobacco in the United

States in the early 1900s. Thus, for over 100 years, Top and its predecessors have used the TOP

Marks continuously in connection with tobacco, and over those many decades, TOP has become

one of the best-known brands of tobacco in the United States. In fact, TOP is the leading-selling

brand of roll-your-own tobacco by volume in the United States.

        27.     Since Top's predecessors' first use of the TOP Marks in connection with tobacco

over 100 years ago, the range of smoking-related products with which the TOP Marks have been



                                              6
         Case 2:19-cv-04464-PBT Document 1 Filed 09/25/19 Page 7 of 49




used has expanded. Beginning in or around the early 1940s, Top's predecessor began using the

TOP Marks in connection with cigarette rolling papers. Through Top's and its predecessors'

continuous use of the TOP Marks in connection with cigarette rolling papers, TOP has become

one of the best-known brands of cigarette rolling papers in the United States.

       28.     Republic Technologies and its predecessors have used the JOB Marks continuously

for over 150 years in connection with cigarette rolling papers. JOB-brand cigarette rolling papers

are the longest-selling cigarette rolling papers in the United States.

       29.     Republic is the exclusive United States licensee of the TOP and JOB Marks in

connection with the distribution of TOP- and JOB-brand products in the United States. In the past

five years alone, Republic has sold tens of millions of dollars' worth of smoking tobacco and

cigarette rolling papers under the TOP and JOB Marks. Republic's sale of smoking tobacco and

cigarette papers under the TOP and JOB Marks and the goodwill associated therewith inures to

the benefit of Top and Republic Technologies, respectively.

       30.     Republic promotes and advertises Top's high-quality TOP-brand products and

Republic Technologies' high-quality JOB-brand products. For many years prior to the conduct of

Defendants alleged herein, Republic and its predecessors devoted significant time, effort, and

resources to marketing and promoting smoking tobacco and cigarette rolling papers under the TOP

and JOB Marks. In fact, Republic and its predecessors have spent millions of dollars advertising

and promoting the TOP and JOB Marks and products sold in connection therewith.

       31.     As a result of the use and extensive promotion of the TOP and JOB Marks in

connection with tobacco and cigarette rolling papers, the TOP and JOB Marks have become well

known and recognized by the public as identifying and distinguishing Top's and Republic

Technologies' products. This consumer goodwill in and recognition of the TOP and JOB Marks



                                              7
      Case 2:19-cv-04464-PBT Document 1 Filed 09/25/19 Page 8 of 49




represent two of Top's and Republic Technologies' most valuable assets.             Accordingly, the

integrity of Top's TOP Marks and Republic Technologies' JOB Marks is extremely valuable to

Top and Republic Technologies and is crucial to the continued vitality and growth of their

respective businesses.

         32.      TOP- and JOB-brand products are manufactured and sourced exclusively for, and

under the direction of, Republic, and such products are sold through Republic.

         33.      TOP- and JOB-brand cigarette rolling papers are manufactured in France, and no

legitimate TOP- or JOB-brand cigarette rolling papers are manufactured outside of France.

         34.      Top maintains federal trademark registrations including, among others,

Registration No. 2,739,465 and Registration No. 2,831,105 for use in connection with cigarette

rolling papers.     Top also maintains federal trademark registrations including, among others,

Registration Nos. 2,293,958; 2,739,466; 3,407,400; 3,677,986; 3,677,987; 3,710,606; 3,720,176;

and 3,918,139 for word and design marks used in connection with, among other things, tobacco

and smokers' articles. Copies of the registration records for the TOP Marks -             Registration

Nos. 2,739,465; 2,831,105; 2,293,958; 2,739,466; 3,407,400; 3,677,986; 3,677,987; 3,710,606;

3,720,176; and 3,918,139 -        are collectively attached hereto as Exhibit 1.        Each of Top's

foregoing trademark registrations is valid, subsisting, and in full force and effect.

         35.      U.S. Registration Nos. 2,739,465; 2,831,105; 2,293,958; 2,739,466; 3,407,400;

3,677,986; 3,677,987; 3,710,606; 3,720,176; and 3,918,139, each of which is owned by Top, have

become incontestable within the meaning of 15 U.S.C. §§ 1065 and 1115(b).

         36.      Top has acquired significant common law rights in the TOP Marks for use with its

goods.




                                              8
            Case 2:19-cv-04464-PBT Document 1 Filed 09/25/19 Page 9 of 49




        37.     The TOP Marks at issue in this case have been continuously used and have never

been abandoned.

        38.     Republic Technologies owns numerous federal trademark registrations for use in

connection with JOB-brand cigarette rolling papers. The JOB Marks include, among others,

Registration Nos. 73,124; 1,341,384; 1,357,088; 3,834,324; 4,019,091; and 4,019,093.

        39.     Copies of the registration records for the JOB Marks -   Registration Nos. 73,124;

1,341,384; 1,357,088; 3,834,324; 4,019,091; and 4,019,093 -      are collectively attached hereto as

Exhibit 2. Each of Republic Technologies' foregoing trademark registrations is valid, subsisting,

and in full force and effect.

        40.     U.S. Registration Nos. 73,124; 1,341,384; 1,357,088; 3,834,324; 4,019,091; and

4,019,093, each of which is owned by Republic Technologies, have become incontestable within

the meaning of 15 U.S.C. §§ 1065 and 1115(b).

        41.     Republic Technologies has acquired significant common law rights in the JOB

Marks for use with its goods.

        42.     The JOB Marks at issue in this case have been continuously used and have never

been abandoned.

        43.     Plaintiffs maintain an anti-counterfeiting program to protect against violations and

infringement of the TOP and JOB Marks. Plaintiffs have become aware that Defendants, well

after Top and Republic Technologies first used and developed strong goodwill in their TOP and

JOB Marks, have distributed and sold to consumers in the United States what purport to be

authentic TOP- and JOB-brand cigarette rolling papers bearing the TOP and JOB Marks, but which

are, in fact, counterfeit, and/or infringe TOP- and JOB-branded and TOP- and JOB-labeled

products.



                                             9
        Case 2:19-cv-04464-PBT Document 1 Filed 09/25/19 Page 10 of 49




     Defendants' Knowing Sale of Counterfeit TOP and JOB Cigarette Rolling Papers

       44.        Neither Easy Wholesale, Smoke Shop, Smoke Shop Bristol nor any of the

Individual Defendants has ever been a Republic customer.

       45.        Easy Wholesale, Smoke Shop, Smoke Shop Bristol and the Individual Defendants

have offered what appear to be Republic products for sale, namely TOP- and JOB-brand cigarette

rolling papers.

       46.        In March, April, May and November 2018 and again in February, 2019, Easy

Wholesale and or Thomas Cho unlawfully sold cigarette rolling papers purporting to be TOP- and

JOB-brand cigarette rolling papers that were not authentic TOP- or JOB-brand products.

       47.        In March and April, 2019 Smoke Shop, Smoke Shop Bristol, DK JOO Inc. and or

the Individual Defendants or each of them unlawfully sold cigarette rolling papers purporting to

be TOP- and JOB-brand cigarette rolling papers that were not authentic TOP- or JOB-brand

products.

       48.        The unlawfully sold cigarette rolling papers referred to in paragraphs 46 and 47

above are referred to hereinafter as the "Counterfeit Papers".

       49.        The Counterfeit Papers were offered at a lower price than genuine TOP- and

JOB-brand cigarette rolling papers.

        50.       Shortly after purchase, samples of the Counterfeit Papers were sent to a laboratory

at Republic Technologies (France) SAS, the manufacturer of Top and Republic Technologies'

legitimate products, for testing to determine whether the products were genuine or counterfeit.

The laboratory confirmed conclusively that these TOP- and JOB-brand cigarette rolling papers

were counterfeit.




                                               IO
      Case 2:19-cv-04464-PBT Document 1 Filed 09/25/19 Page 11 of 49




          51.   On information and belief, Thomas Cho is the owner and an officer of Easy

Wholesale and Smoke Shop and is involved in the willful purchase, sale, and/or distribution of

counterfeit TOP- and JOB-brand cigarette rolling papers.

          52.   On information and belief, Thomas Cho uses Easy Wholesale and Smoke Shop as

instruments for his own counterfeiting and infringement.

          53.   On information and belief, Thomas Cho owns and operates Easy Wholesale and

Smoke Shop, intentionally buying, selling, and/or otherwise distributing counterfeit TOP- and

JOB-brand cigarette rolling papers.

          54.   On information and belief, Ann Cho is the owner and an officer of DK JOO Inc.

and is involved in the willful purchase, sale, and/or distribution of counterfeit TOP- and JOB-brand

cigarette rolling papers.

          55.   On information and belief, Ann Cho uses DK JOO Inc. as an instrument for her

own counterfeiting and infringement.

          56.   On information and belief, Ann Cho owns and operates DK JOO Inc. intentionally

buying, selling, and/or otherwise distributing counterfeit TOP- and JOB-brand cigarette rolling

papers.

          57.   On information and belief, Jae Jin Cho is the owner and an officer of Smoke Shop

Bristol and is involved in the willful purchase, sale, and/or distribution of counterfeit TOP- and

JOB-brand cigarette rolling papers.

          58.   On information and belief, Jae Jin Cho uses Smoke Shop Bristol as an instrument

for his own counterfeiting and infringement.




                                             11
      Case 2:19-cv-04464-PBT Document 1 Filed 09/25/19 Page 12 of 49




       59.     On information and belief, Jae Jin Cho owns and operates Smoke Shop Bristol

intentionally buying, selling, and/or otherwise distributing counterfeit TOP- and JOB-brand

cigarette rolling papers.

        60.     Regarding the Counterfeit Papers purporting to be TOP-brand cigarette rolling

papers, the laboratory determined that, among other variances, the Counterfeit Papers displayed

some or all of the following discrepancies with the authentic TOP-brand cigarette rolling papers:

(1) a discrepancy between the color, grammage and or formation of the blue leaves on the

Counterfeit Papers as compared with the blue leaves on the authentic TOP-brand cigarette rolling

papers; (2) the gluing on the stack of leaves on the booklet of the Counterfeit Papers is different

from that of the authentic TOP-brand cigarette rolling papers; (3) the opacity and visual appearance

of the paper in the Counterfeit Papers is different from that of the authentic TOP-brand cigarette

rolling papers; (4) the gluing on the booklets of the Counterfeit Papers differs in the manner of its

application from that of the authentic TOP-brand cigarette rolling papers; (5) the gum on the

Counterfeit Papers is a different color and composition from that of the authentic TOP-brand

cigarette rolling papers; and/or (6) the substance, thickness, colors, dimensions and or text of the

cover of the Counterfeit Papers are different from that of the cover of authentic TOP-brand

cigarette rolling papers.

        61.     Regarding the Counterfeit Papers purporting to be JOB-brand cigarette rolling

papers, the laboratory determined that, among other variances, the Counterfeit Papers displayed

some or all of the following discrepancies with the authentic JOB-brand cigarette rolling papers:

(1) the substance, grammage, thickness, check contents, precuts, flap shape, font and or color of

the cover of the Counterfeit Papers are different than the cover of the authentic JOB-brand papers,

(2) the color and placing of the stiffener in the booklet of the Counterfeit Papers is different from



                                             12
        Case 2:19-cv-04464-PBT Document 1 Filed 09/25/19 Page 13 of 49




that of the authentic JOB-brand cigarette rolling papers; (3) the cut and or alignment of the leaves

in the booklet of the Counterfeit Papers is different from that of the authentic JOB-brand cigarette

rolling papers; (4) the Counterfeit Papers use different watermarks than the authentic JOB-brand

papers; (5) the substance, permeability and or grammage of the paper of the Counterfeit Papers is

different from that of the authentic JOB-brand cigarette rolling papers; and/or (6) the glue or gum

used on the Counterfeit Papers is different in composition from the glue used on authentic JOB-

brand cigarette rolling papers.

        62.     In view of the laboratory's findings, Plaintiffs have determined that Defendants

have intentionally, knowingly, and willfully represented (and, on information and belief, continue

to represent) to buyers that their Counterfeit Papers are authentic TOP- or JOB-brand products

when they are, in fact, "colorable imitations" and/or "counterfeits" of Plaintiffs' authentic TOP-or

JOB-brand cigarette rolling papers as those terms are defined in 15 U.S.C. § 1127, and Defendants

did so with the specific intention to confuse and deceive the public. Specifically, the Counterfeit

Papers include labels, graphics, and logos that counterfeit, appear confusingly similar to, and/or

constitute colorable imitations of the authentic TOP- and JOB-brand products and the TOP and

JOB Marks.

        63.     On information and belief, Defendants knowingly engage in and control the

distribution or offer for sale of the Counterfeit Papers, and have a direct financial interest in, and

stand to gain a direct financial benefit from, their deliberately infringing activities.

        64.    By their conduct, Defendants have been knowingly and willfully violating Top's

and Republic Technologies' trademark rights and unfairly competing with Republic. Defendants'

deliberate conduct has significantly impacted Plaintiffs because Defendants are trafficking in

counterfeit merchandise and violating Plaintiffs' rights under federal and Pennsylvania law.



                                              13
     Case 2:19-cv-04464-PBT Document 1 Filed 09/25/19 Page 14 of 49




          65.     The Counterfeit Papers being offered for sale by Defendants are inferior to

Plaintiffs' authentic, legitimate TOP- and JOB-brand cigarette rolling papers. The Counterfeit

Papers comprise unknown and unapproved components, such as glues and additives, which may

be potentially harmful to consumers.        Customers that purchase the Counterfeit Papers from

Defendants are likely to mistake Counterfeit Papers with authentic TOP- or JOB-brand cigarette

rolling papers.

          66.     In the past several years, Republic has received an increased number of customer

complaints about the poor quality of cigarette rolling papers purporting to be TOP- and JOB-brand

papers.

          67.     Because Defendants' Counterfeit Papers are unlawfully produced and sold, they

weaken, blur, and tarnish the TOP and JOB Marks and injure Plaintiffs' business reputation by

causing their trademarks and the goodwill associated therewith to be confused or mistakenly

associated with products of lesser quality.

                                              COUNT I

 (15 U.S.C. § 1114(1)(a)-Trafficking in Goods Bearing Counterfeit TOP and JOB Marks)

          68.     Plaintiffs repeat and reallege the allegations contained in Paragraphs 1 through 67

of this Complaint as if fully set forth herein.

          69.     This claim arises under 15 U.S.C. § 1114(1)(a) and is for the infringement and

counterfeiting of trademarks registered with the United States Patent and Trademark Office by

Top and Republic Technologies.

          70.     Top Tobacco owns and has rights to use its federally registered TOP Marks in

connection with, among other things, cigarette rolling papers, tobacco, smokers' articles, and

related goods.



                                                  14
     Case 2:19-cv-04464-PBT Document 1 Filed 09/25/19 Page 15 of 49




        71.     Republic Technologies owns and has rights to use its federally registered JOB

Marks in connection with, among other things, cigarette rolling papers, tobacco, smokers' articles,

and related goods.

        72.     Defendants used the marks "TOP" and "JOB" in connection with the Counterfeit

Papers, which are the same goods on which Plaintiffs use the TOP and JOB Marks (cigarette

rolling papers).

        73.     "TOP" is identical to the TOP Marks in sight, sound, and commercial impression.

        74.     "JOB" is identical to the JOB Marks in sight, sound, and commercial impression.

        75.     Plaintiffs have not authorized Defendants' use of any of the TOP or JOB Marks to

advertise, offer for sale, sell, or distribute the Counterfeit Papers.

        76.     Plaintiffs' rights in their TOP and JOB Marks predate the Defendants' first use of

the TOP and JOB Marks.

        77.     Defendants' counterfeit use of the TOP and JOB Marks on or in connection with

the sale of Counterfeit Papers in the United States, and specifically Pennsylvania, constitutes use

in commerce.

        78.     Through Defendants' willful, knowing, and intentional purchase and offer for sale

of Counterfeit Papers, Defendants have violated (and, on information and belief, continue to

violate) 15 U.S.C. § 1l14(1)(a), because Defendants' conduct is likely to create confusion, to cause

mistake, to deceive, to cause the public to believe that the Counterfeit Papers are authorized,

sponsored, or approved by Plaintiffs when they are not, and to result in Defendants unfairly and

illegally benefitting from Plaintiffs' goodwill, damaging Plaintiffs' goodwill and harming the

public that relies on the high quality of Plaintiffs' products.




                                               15
        Case 2:19-cv-04464-PBT Document 1 Filed 09/25/19 Page 16 of 49




          79.    Accordingly, Defendants have engaged in trademark counterfeiting in violation of

15 U.S.C. § 1114(1)(a), and are liable to Plaintiffs for all damages related thereto, including,

without limitation, actual damages, infringing profits, and statutory damages, as well as attorneys'

fees.

          80.    Plaintiffs have been, are now, and will be irreparably harmed by Defendants'

wrongful acts, unless enjoined by this Court. There is no adequate remedy at law for the harm

caused by the wrongful acts alleged herein.

          81.    In knowingly selling counterfeit merchandise bearing the unauthorized TOP and

JOB Marks, Defendants' egregious conduct proves willful and intentional, thereby rendering this

case exceptional.

          82.    In light of the Plaintiffs' high probability of success on the merits, the likelihood of

irreparable damage that will result from the sale of counterfeit merchandise, the financial and

reputational hardship Plaintiffs have felt and continue to feel, and the harm that may befall

unsuspecting consumers of counterfeit merchandise, injunctive relief is warranted in order to

prevent Defendants from continuing to violate 15 U.S.C. § l 114(1)(a).

                                                       COUNT II

                 (15 U.S.C. § 1114 - Infringement of Federally Registered Trademarks)

          83.    Plaintiffs repeat and reallege the allegations contained in Paragraphs 1 through 67

of this Complaint as if fully set forth herein.

          84.    Top Tobacco owns and has rights to use its federally registered TOP Marks in

connection with, among other things, cigarette rolling papers, tobacco, smokers' articles, and

related goods.




                                                  16
         Case 2:19-cv-04464-PBT Document 1 Filed 09/25/19 Page 17 of 49




       85.     Republic Technologies owns and has rights to use its federally registered JOB

Marks in connection with, among other things, cigarette rolling papers, tobacco, smokers' articles,

and related goods.

        86.     Plaintiffs' rights in the TOP Marks and JOB Marks predate Defendants' first use of

the TOP and JOB Marks.

        87.     Defendants' use of the TOP and JOB Marks in connection with the purchase and

the offer for sale of Counterfeit Papers is likely to cause confusion, or cause mistake or deceive,

in violation of 15 U.S.C. § 1114.

        88.     As a direct and proximate result of Defendants' unauthorized use of the TOP and

JOB Marks, Plaintiffs have suffered and will continue to suffer substantial injury to their business,

reputation, and goodwill.

        89.     By using the TOP and JOB Marks without Plaintiffs' respective approval or

consent, Defendants are willfully infringing Plaintiffs' rights with the intent to trade on the fame

and goodwill associated with the TOP and JOB Marks.

        90.     Plaintiffs have been, are now, and will be irreparably harmed by Defendants'

wrongful acts, unless enjoined by this Court. There is no adequate remedy at law for the harm

caused by the wrongful acts alleged herein.

                                             COUNT III

         (15 U.S.C. § 1125(a)- Unfair Competition and False Designation of Origin)

        91.     Plaintiffs repeat and reallege the allegations contained in Paragraphs 1 through 67

of this Complaint as if fully set forth herein.

        92.     This claim arises under 15 U.S.C. § 1125(a), and is for Defendants' use m

commerce of false designations of origin, false descriptions and false representations.



                                                  17
     Case 2:19-cv-04464-PBT Document 1 Filed 09/25/19 Page 18 of 49




        93.    Through longstanding use, Top Tobacco owns and has rights to use numerous TOP

Marks in connection with, among other things, cigarette rolling papers, tobacco, smokers' articles,

and related goods.

        94.     Through longstanding use, Republic Technologies owns and has rights to use

numerous JOB Marks in connection with, among other things, cigarette rolling papers, tobacco,

smokers' articles, and related goods.

        95.    Plaintiffs' rights in the TOP and JOB Marks predate Defendants' first use of the

TOP and JOB Marks.

        96.     The TOP and JOB Marks are in full force and effect.

        97.     The TOP and JOB Marks are nationally recognized, including within the Eastern

District of Pennsylvania as being affixed to goods of the highest quality and from a single source:

Plaintiffs.

        98.     Defendants' use of the TOP and JOB Marks in connection with the purchase and

offer for sale of Counterfeit Papers is likely to cause confusion, cause mistake, or deceive as to the

affiliation, connection, or association of Defendants with Plaintiffs, or as to the origin, sponsorship,

or approval of Defendants' goods or commercial activities by another person, in violation of

15 U.S.C. § 1125(a).

        99.    As a direct and proximate result of Defendants' unauthorized use of the TOP and

JOB Marks, Plaintiffs have suffered and will continue to suffer substantial injury to their business,

reputation, and goodwill.

        100.   By using the TOP and JOB Marks without Plaintiffs' respective approval or

consent, Defendants have willfully infringed Plaintiffs' rights with the intent to trade upon the

fame and goodwill associated with the TOP and JOB Marks.



                                              18
      Case 2:19-cv-04464-PBT Document 1 Filed 09/25/19 Page 19 of 49




        101.    Defendants' acts as alleged herein were committed with the intent to pass off

Defendants' goods and services as the goods and services of, approved by, sponsored by, or

affiliated with Plaintiffs, and with the intent to deceive and defraud the public.

        102.    The intentional nature of Defendants' wrongful acts renders this case exceptional

pursuant to 15 U.S.C. § 1117.

        103.    Plaintiffs have been, are now, and will be irreparably harmed by Defendants'

wrongful acts, unless enjoined by this Court. There is no adequate remedy at law for the harm

caused by the wrongful acts alleged herein.

                                             COUNT IV

                            (Common Law Trademark Infringement)

        104.    Plaintiffs repeat and reallege the allegations contained in Paragraphs 1 through 67

of this Complaint as if fully set forth herein.

        105.    Through longstanding use, Top Tobacco owns and has rights to use its valid and

legally protectable TOP Marks in connection with, among other things, cigarette rolling papers,

tobacco, smokers' articles, and related goods.

        l 06.   Through longstanding use, Republic Technologies owns and has rights to use its

valid and legally protectable JOB Marks in connection with, among other things, cigarette rolling

papers, tobacco, smokers' articles, and related goods.

        107.    Plaintiffs' rights in the TOP and JOB Marks predate Defendants' first use of the

TOP and JOB Marks.

        108.    Defendants, without authorization from Plaintiffs, have used (and, on information

and belief, are continuing to use) spurious designations that are identical to, substantially




                                                  19
         Case 2:19-cv-04464-PBT Document 1 Filed 09/25/19 Page 20 of 49




indistinguishable from, or confusingly similar to the TOP and JOB Marks in connection with the

purchase and the offer for sale of the Counterfeit Papers.

        109.    The foregoing acts of Defendants are intended to cause, have caused, and are likely

to continue to cause confusion and mistake among consumers, the public, and the tobacco trade as

to whether the Counterfeit Papers are affiliated with, sponsored by, or endorsed by Plaintiffs.

        110.    On information and belief, Defendants have acted with knowledge of Plaintiffs'

ownership of and rights in the TOP and JOB Marks and with deliberate intent or willful blindness

to unfairly benefit from the incalculable goodwill symbolized thereby.

        111.    Defendants' acts constitute trademark infringement in violation of Pennsylvania

common law.

        112.    On information and belief, Defendants have made and will continue to make

substantial profits or gains to which they are not in law or equity entitled.

        113.    On information and belief, Defendants intend to continue their infringing acts

unless restrained by this Court.

        114.    Defendants' acts have damaged and will continue to damage Plaintiffs, and

Plaintiffs have no adequate remedy at law.

                                              COUNTV

                               (Common Law Unfair Competition)

        115.    Plaintiffs repeat and reallege the allegations contained in Paragraphs 1through67

of this Complaint as if fully set forth herein.

        116.    Through longstanding use, Top Tobacco owns and has rights to use its valid and

legally protectable TOP Marks in connection with, among other things, cigarette rolling papers,

tobacco, smokers' articles, and related goods.



                                              20
     Case 2:19-cv-04464-PBT Document 1 Filed 09/25/19 Page 21 of 49




       117.    Through longstanding use, Republic Technologies owns and has rights to use its

valid and legally protectable JOB Marks in connection with, among other things, cigarette rolling

papers, tobacco, smokers' articles, and related goods.

       118.    Plaintiffs' rights in the TOP and JOB Marks predate Defendants' first use of the

TOP and JOB Marks.

        119.   Defendants, without authorization from Plaintiffs, have used (and, on information

and belief, are continuing to use) spurious designations that are identical to, substantially

indistinguishable from, and/or confusingly similar to the TOP and JOB Marks in connection with

the purchase and the offer for sale of the Counterfeit Papers.

       120.    Plaintiffs and Defendants are competitors in the tobacco trade, and compete for a

common pool of customers. As alleged herein, Defendants have engaged in unfair, deceptive, or

fraudulent conduct, which is likely to cause, if it has not already, customer confusion in violation

of Pennsylvania common law.

        121.   Through Defendants' unauthorized use of the TOP and JOB Marks in connection

with the Counterfeit Papers and in commerce, Defendants have committed trademark

counterfeiting, trademark infringement, passing off, palming off, unfair competition, imitating,

and/or unfair or deceptive practices that are causing or are likely to cause confusion or deception

about the source or sponsorship of Defendants' Counterfeit Papers.

        122.   Through Defendants' wrongful acts alleged herein, Defendants have directly

created a likelihood of confusion about the source and sponsorship of Defendants' products.

       123.    The foregoing acts of Defendants constitute unfair competition in violation of

Pennsylvania common law.




                                             21
      Case 2:19-cv-04464-PBT Document 1 Filed 09/25/19 Page 22 of 49




        124.   With full knowledge of Plaintiffs' rights in the TOP and JOB Marks, Defendants

made false and misleading representations to customers that the Counterfeit Papers Defendants

advertise and offer for sale are associated with Plaintiffs.

        125.   Defendants are liable to Plaintiffs for unfair competition under Pennsylvania law,

because Defendants' conduct is tortious and has deprived Plaintiffs of customers and other

prospects.

        126.   The resemblance between the Counterfeit Papers and genuine TOP- and JOB-brand

papers is so close that Defendants' conduct is likely to confuse any prospective buyers or

customers about the source or sponsorship of the products.

        127.   On information and belief, Defendants' acts are willful, wanton, calculated to

deceive, and undertaken in bad faith.

        128.   On information and belief, Defendants' acts alleged herein were committed with

the intent to deceive and defraud the public in order to gain an increase in their sales, customer

base, and share in the tobacco trade and/or eliminate Plaintiffs from the tobacco trade.

        129.   On information and belief, Defendants will continue to make substantial profits

and/or gains to which they are not entitled in law or equity if not enjoined from promoting, offering

to sell, and selling the Counterfeit Papers.

        130.   On information and belief, Defendants intend to continue their unlawful acts unless

restrained by this Court.

        131.   Defendants' acts have damaged and will continue to damage Plaintiffs, and

Plaintiffs have no adequate remedy at law.




                                               22
      Case 2:19-cv-04464-PBT Document 1 Filed 09/25/19 Page 23 of 49




                                             COUNT VI

                               (Common Law Unjust Enrichment)

        132.     Plaintiffs repeat and reallege the allegations contained in Paragraphs 1 through 67

of this Complaint as if fully set forth herein.

        133.     The Defendants have gained a financial benefit by selling the Counterfeit Papers to

their customers and by making false and misleading representations to customers that the

Counterfeit Papers that the Defendants advertise and offer for sale are associated with Plaintiffs.

        134.     On information and belief, Defendants' willful and knowing acts, including their

use of Plaintiffs' TOP and JOB Marks, permitted Defendants to procure customers and sales that

they otherwise would not have been able to obtain.

        135.     Plaintiffs have conferred a benefit upon Defendants through Defendants' use of the

infringing TOP and JOB Marks.

        136.     Defendants have received appreciable benefits from using the infringing TOP and

JOB Marks in commerce.

        13 7.    Plaintiffs have not received any compensation in exchange for the benefits received

by Defendants.

        138.     It is inequitable for Defendants to retain the benefits of the use of the infringing

TOP and JOB Marks, including, but not limited to, monetary and reputational benefits and value

of the TOP and JOB Marks.

        139.     Defendants have been unjustly enriched by virtue of their use of the infringing TOP

and JOB Marks to the detriment of Plaintiffs, as well as consumers in the marketplace.

        140.     On information and belief, Defendants' acts are willful, wanton, calculated to

deceive, and undertaken in bad faith.



                                              23
         Case 2:19-cv-04464-PBT Document 1 Filed 09/25/19 Page 24 of 49




        141.     On information and belief, Defendants will continue to make substantial profits

and/or gains to which they are not entitled in law or equity if not enjoined from promoting, offering

to sell, and selling the Counterfeit Papers.

        142.     On information and belief, Defendants intend to continue their unlawful acts unless

restrained by this Court.

        143.     Equity requires the Defendants to compensate the Plaintiffs for the profits they have

received in connection with the sale of the Counterfeit Papers.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs pray for the following relief:

                  1.    That judgment be entered as follows:

                            a.      Defendants violated the anti-counterfeiting provisions of
                                    15 u.s.c. § 1114(1);

                            b.      Defendants infringed Plaintiffs' federally registered trademarks
                                    pursuant to 15 U.S.C. § 1114;

                            c.      Defendants' unlawful use of the TOP and JOB Marks in
                                    interstate commerce constitutes unfair competition and false
                                    designation of origin pursuant to 15 U.S.C. § l 125(a);

                            d.      Defendants have infringed Plaintiffs' common law trademark
                                    rights;

                            e.      Defendants have in the past unfairly competed, and are currently
                                    unfairly competing, with Plaintiffs in violation of Plaintiffs'
                                    common law rights; and

                            f.      Defendants have been unjustly enriched by the distribution and
                                    sale of the Counterfeit Papers.

                  2.    An order requiring that Defendants and any subsidiaries, officers, agents,

         servants, employees, owners, and representatives, and all other persons or entities in

         active concert or participation with Defendants, be permanently enjoined and restrained

         from:


                                               24
Case 2:19-cv-04464-PBT Document 1 Filed 09/25/19 Page 25 of 49




              a.    making any unauthorized use of the TOP or JOB Marks, or any
                    reproduction, counterfeit, copy, or colorable imitation thereof,
                    in connection with the sale of any goods or offering of any
                    services;

              b.    manufacturing, distributing, advertising, marketing, promoting,
                    offering for sale, or selling any goods, wares, or services,
                    including, but not limited to, all cigarette rolling papers, or any
                    other goods, with marks or trade dress that look confusingly
                    similar to any of the TOP or JOB Marks, as well as any other
                    forms of markings, packaging, labels, wrappers, containers,
                    articles, products, displays, signs, circulars, kits, literature,
                    materials, receptacles, catalogs, price lists, promotional
                    materials, or websites and the like bearing a reproduction,
                    counterfeit, copy, or colorable imitation of the TOP or JOB
                    Marks;

              c.    using any mark, trade dress, design, statement, or representation
                    that may be calculated to falsely represent or that has the effect
                    of falsely representing that the services or products of
                    Defendants are in any way sponsored by, originate with, or are
                    associated or approved by Plaintiffs;

              d.    falsely representing themselves or their goods or services as
                    affiliated with, connected with, associated with, or approved by
                    Plaintiffs;

              e.    advertising, marketing, promoting, offering for sale, selling,
                    importing, exporting, distributing, and/or transferring cigarette
                    rolling papers and related products complained of herein and/or
                    anything confusingly similar thereto, or any reproduction,
                    counterfeit, copy, or colorable imitation thereof, and/or any
                    other of the TOP or JOB Marks, through any means whatsoever,
                    including, but not limited to, retail, wholesale, via the Internet,
                    mail order, telephone, or any other method of interstate or
                    intrastate commerce;

              f.   doing any other act or thing calculated or likely to cause
                   confusion or mistake in the minds of members of the public,
                   including prospective customers of Plaintiffs, as to the source of
                   the goods offered, distributed, marketed, advertised, or sold by
                   Defendants, or as to whether there is a connection between
                   Plaintiffs and Defendants; and

              g.   assisting, aiding, or abetting any other person or entity in
                   engaging in any of the acts set forth in (a) through (f) above;



                              25
Case 2:19-cv-04464-PBT Document 1 Filed 09/25/19 Page 26 of 49




              3.    An order that all products, labels, packaging, wrappers, signs, prints,

   banners, posters, brochures, catalogs, or other advertising, promotional, or marketing

  materials in Defendants' possession, custody, or control, or in the possession, custody, or

   control of any of their agents, that feature any of the TOP or JOB Marks or any other

   goods that may infringe TOP or JOB Marks be removed and destroyed, at Defendants'

   cost and expense, along with the means for making the same;

              4.    An order that Defendants file with this Court and serve upon Plaintiffs

   within 30 days after entry of the injunction a report in writing, under oath, setting forth

   in detail the manner and form in which Defendants have complied with the injunction

   entered by this Court;

              5.    Damages m an amount to be proven at trial sufficient to compensate

   Plaintiffs for all damages caused by Defendants' conduct, with such damages to be

   trebled;

              6.    An order awarding Plaintiffs statutory damages pursuant to 15 U.S.C.

   § 1117(c) based on the maximum amount available of two million dollars ($2,000,000)

   per counterfeit mark;

              7.    Disgorgement of all profits or other unjust enrichment obtained by

   Defendants as a result of Defendants' conduct complained of herein, with the amount of

   such profits increased to the extent they are inadequate to compensate Plaintiffs for the

   harm incurred as a result of Defendants' acts;

              8.    An accounting of all financial records of each Defendant;

              9.    All allowable costs associated with this action;

              10.   Plaintiffs' attorneys' fees under 15 U.S.C. § 1117;



                                          26
        Case 2:19-cv-04464-PBT Document 1 Filed 09/25/19 Page 27 of 49




                  11.   Pre- and post-judgment interest; and

                  12.   Any and all additional relief this Court deems just under the circumstances.

                                   DEMAND FOR JURY TRIAL

        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiffs hereby request a

trial by jury of any issues so triable.

                                              Respectfully submitted,

                                              Royer Cooper Cohen Braunfeld LLC




                                              By:
                                              Barry L. Cohen, Esquire
                                              Julie M. Latsko, Esquire
September 25, 2019                            Two Logan Square
                                              100 North 18th Street, Suite 710
                                              Philadelphia, PA 19130
                                              T: (484) 362-2628; F: (484) 362-2630
                                              E: bcohen@rccblaw.com
                                              E: jlatsko@rccblaw.com

                                              Katten Muchin Rosenman LLP

                                              By: Isl Sheldon T. Zenner
                                              Sheldon T. Zenner, Esquire
                                              525 W. Monroe St.
                                              Chicago, Illinois 60661
                                              T: (312) 902-5200
                                              E: szenner@katten.com
                                              To be admitted Pro Hae Vice


                                              Attorneys for Plaintiffs Top Tobacco, L.P., Republic
                                              Technologies (NA), LLC, and Republic Tobacco,
                                              L.P.




                                             27
Case 2:19-cv-04464-PBT Document 1 Filed 09/25/19 Page 28 of 49




           EXHIBIT 1
                     Case 2:19-cv-04464-PBT Document 1 Filed 09/25/19 Page 29 of 49
9/18/2019                                                   Trademark Electronic Search System (TESS)


               United States Patent and Tradenv~rk Office



  Trademarks> Trademark Electronic Search System (TESS)

TESS was last updated on Wed Sep 18 03:47:01EDT2019


. . . . ., • •, . E§MF!ii 11411@                      ''*"'' Wt*'i'lt!I +3,g+
i.L.o90ut--I Please logout when you are done to release system resources allocated for you.
Record 1 out of 1
      TSDR            ASSIGH Status       TTAB Status
                                                            ( Use the "Back" button of the Internet Browser to
return to TESS)


       TOP

 Word Mark
            ~      TOP
 Goods and          IC 034. US 002 008 009 017. G & S: cigarette rolling papers. FIRST USE: 19420101. FIRST USE IN
 Services           COMMERCE: 19420101
 Mark
 Drawing     (3) DESIGN PLUS WORDS, LETTERS, AND/OR NUMBERS
 Code
 Design
 Search Code 21.01.09 -Tops, toys
 Serial
                   76074182
 Number
 Filing Date       June 20, 2000
 Current
                    1A
 Basis
 Original           1A
 Filing Basis
 Publis~~d for A ril 29 2003
 Oppos1t1on     p      '
 Registration
                   2739465
 Number
 Registration      July 22 , 2003
 Date
 Owner             (REGISTRANT) Top Tobacco L.P. general partner is Top Tobacco Management Corp., an Illinois
                   Corporation LIMITED PARTNERSHIP DELAWARE 2301 Ravine Way Glenview ILLINOIS 60025
 Attorney of
                   Antony J. Mcshane
 Record
 Prior
     . t t"    1813971 ;2293958
 Reg1s ra ions

tess2.uspto.gov/bin/showfield?f=doc&state=4804:6dr5x0.3.1                                                            1/2
                    Case 2:19-cv-04464-PBT Document 1 Filed 09/25/19 Page 30 of 49
9/18/2019                                                    Trademark Electronic Search System (TESS)

 Type of Mark TRADEMARK
 Register       PRINCIPAL
 Affidavit Text SECT 15. SECT 8 (6-YR). SECTION 8(10-YR) 20130713.
 Renewal            1ST RENEWAL 20130713
 Live/Dead
           LIVE
 Indicator
      ---------------------------
11§1§1 +Mill @FFM§F !Ailis#! lfiiB§iflF Mf;h@IC•@ -

                                         I HOME I SITE INDEX I SEARCH I   eBUSINESS   I   HELP   I PRIVACY POLICY




tess2.uspto.gov/bin/showfield?f=doc&state=4804 :6dr5x0.3.1                                                          212
                   Case 2:19-cv-04464-PBT Document 1 Filed 09/25/19 Page 31 of 49
9/18/2019                                                   Trademark Electronic Search System (TESS)




   Trademarks> Trademark Electronic Search System (TESS)

 TESS was last updated on Wed Sep 18 03:47:01EDT2019


11+191 'i'il* ''*'I';;;;;;; ifi*"' Wf'«fl'Cut ee,aq+-
 f~Lo9o~J Please logout when you are done to release system resources allocated for you.

 Record 1 out of 1
      TSDR            ASSIGH Status        TTAB Status
                                                            ( Use the "Back" button of the Internet Browser to
 return to TESS)




                     TOP


 Word Mark          TOP
 Goods and          IC 034. US 002 008 009 017. G & S: cigarette rolling papers. FIRST USE: 19420101. FIRST USE IN
 Services           COMMERCE: 19420101
 Mark
 Drawing           (1) TYPED DRAWING
 Code
 Serial
                   76033943
 Number
 Filing Date       April 26, 2000
 Current
                    1A
 Basis
 Original           1A
 Filing Basis
 Publis~~d for April 15 2003
 Oppos1t1on            '
 Change In
               CHANGE IN REGISTRATION HAS OCCURRED
 Registration
 Registration
               2831105
 Number
 Registration April 13 , 2004
 Date
 Owner             (REGISTRANT) Top Tobacco LP. Composed of Top Tobacco Management Corp., an Illinois Corporation,
                   located and doing business at 2301 Ravine Way, Glenview, Illinois 60025. LIMITED PARTNERSHIP
                   DELAWARE 2301 RAVINE WAY GLENVIEW ILLINOIS 60025
 Attorney of
                   Antony J. McShane
 Record
 Prior             1813971 ;2293958

tess2.uspto.gov/bin/showfield?f=doc&state=4804:6dr5x0.5.1                                                            1/2
                     Case 2:19-cv-04464-PBT Document 1 Filed 09/25/19 Page 32 of 49
9/18/2019                                                    Trademark Electronic Search System (TESS)

 Registrations
 Type of Mark TRADEMARK
 Register           PRINCIPAL
 Affidavit Text SECT 15. SECT 8 (6-YR). SECTION 8(10-YR) 20131031.
 Renewal            1ST RENEWAL 20131031
 Live/Dead
                    LIVE
 Indicator


;;+twp 'M*i'* *§*'I' 11;;;,41 ifiii'* tif;l@mtt -
                                        I HOME I   SITE INDEX! SEARCH   I   eBUSINESS   I HELP I   PRIVACY POLICY




tess2.uspto.gov/bin/showfield?f=doc&state=4804:6dr5x0.5.1                                                           212
                     Case 2:19-cv-04464-PBT Document 1 Filed 09/25/19 Page 33 of 49
9/18/2019                                                      Trademark Electronic Search System (TESS)


               United States Patent              nd Tra




  Trademarks >Trademark Electronic Search System (TESS)

TESS was last updated on Wed Sep 18 05:22:26 EDT 2019


"W'Mi •ai* §'*Fil' 111111,41 ii*'* Mfz'Bfl"'M +e,;+
I Logout IPlease logout when you are done to release system resources allocated for you.
 Record 1 out of 1
      TSDR            ASSIGtf Status      TTAB Status
                                                               ( Use the "Back" button of the Internet Browser to
return to TESS)




 Word Mark         TOP
 Goods and         IC 034. US 002 008 009 017. G & S: smoking tobacco. FIRST USE: 19001210. FIRST USE IN
 Services          COMMERCE: 19001210
 Mark
 Drawing           (3) DESIGN PLUS WORDS, LETTERS, AND/OR NUMBERS
 Code
 Design      21.01.09 -Tops, toys
 Search Code 26.17.07 - Heat, lines depicting ; Lines depicting speed, propulsion, heat or wind ; Propulsion, lines
             depicting ; Speed, lines depicting ; Wind, lines depicting
 Serial
                   75393869
 Number
 Filing Date       November 21, 1997
 Current
                   1A
 Basis
 Original           A
                   1
 Filing Basis
 Publis~~d for October 27 1998
 Oppos1t1on              '
 Change In         CHANGE IN REGISTRATION HAS OCCURRED
 Registration
 Registration
                   2293958
 Number
 Registration      November 23, 1999
 Date
 Owner      (REGISTRANT) Top Tobacco, L.P. Applicant's only general partner is Top Tobacco Company, Inc., an
            Illinois Corporation LIMITED PARTNERSHIP DELAWARE 2301 Ravine Way Glenview ILLINOIS 60025
 Assignment ASSIGNMENT RECORDED

tmsearch.uspto.gov/bin/showfield?f=doc&state=4805:xieeud.2.1                                                          1/2
                   Case 2:19-cv-04464-PBT Document 1 Filed 09/25/19 Page 34 of 49
9/18/2019                                                      Trademark Electronic Search System (TESS)

 Recorded
 Attorney of
                   Antony J Mcshane
 Record
 Prio~     .    1813971
 Reg 1stratlons
 Description
                   The drawing is lined for the colors blue and red.
 of Mark
 Type of Mark TRADEMARK
 Register          PRINCIPAL
 Affidavit Text SECT 15. SECT 8 (6-YR). SECTION 8(10-YR) 20181208.
 Renewal           2ND RENEWAL 20181208
Live/Dead
          LIVE
Indicator
---------------------

11e1;1; +ea11 'I*"*' 141;;;,4; ififi'I' Mt&Bfl'Cu• - -
--·-~~----·---~-----·-·---~··---··------------------~-----·--------·---                    --------~--------------------



                                        I HOME I   SITE INDEX( SEARCH   I   eBUSINESS   I HELP I PRIVACY POLICY




tmsearch.uspto.gov/bin/showfield?f=doc&state=4805:xieeud.2.1                                                          212
                       Case 2:19-cv-04464-PBT Document 1 Filed 09/25/19 Page 35 of 49
9/18/2019                                                      Trademark Electronic Search System (TESS)


               United States Patent :and Trademark Office

               Home•   I                                                                                   IHr.:::ip


  Trademarks> Trademark Electronic Search System (TESS)

 TESS was last updated on Wed Sep 18 05:22:26 EDT 2019


....., • •,. '''"'' 111;•1&1 li*Fi"* Mfr'tMIC-11 · · · · · -
I Logout IPlease logout when you are done to release system resources allocated for you.
 Record 1 out of 1
      TSDR             ASSIGH Status      TTAB Status
                                                               ( Use the "Back" button of the Internet Browser to
return to TESS)


              TOP


 Word Mark           TOP
 Goods and           IC 034. US 002 008 009 017. G & S: smoking tobacco. FIRST USE: 19001210. FIRST USE IN
 Services            COMMERCE: 19001210
 Mark Drawing
                     (1) TYPED DRAWING
 Code
 Serial Number       76074186
 Filing Date         June 20, 2000
 Current Basis       1A
 Original Filing 1A
 Basis
 Published for
 Opposition      April 29, 2003
 Registration
                     2739466
 Number
 Registration
                     July 22, 2003
 Date
 Owner               (REGISTRANT) Top Tobacco L. P. Top Tobacco Management Corp., an Illinois Corporation LIMITED
                     PARTNERSHIP DELAWARE 2301 Ravine Way Glenview ILLINOIS 60025
 Attorney of
                     Antony J. McShane
 Record
 Prior               1813971 ;2293958
 Registrations
 Type of Mark        TRADEMARK
 Register            PRINCIPAL
 Affidavit Text      SECT 15. SECT 8 (6-YR). SECTION 8(10-YR) 20130724.
 Renewal             1ST RENEWAL 20130724

tmsearch.uspto.gov/bin/showfield?f=doc&state=4805:xieeud.3.1                                                           1/2
                    Case 2:19-cv-04464-PBT Document 1 Filed 09/25/19 Page 36 of 49
9/18/2019                                                      Trademark Electronic Search System (TESS)

 Live/Dead            LIVE
 Indicator


 11w19y ,,.,, Mi*'i' ;;;;;;; IFW'6' Ml'M'C.r• - -
                                                                                                              --------------·-----
                                        I HOME I SITE INDEX!   SEARCH   I   eBUSINESS   I HELP I PRIVACY POLICY




tmsearch.uspto.gov/bin/showfield?f=doc&state=4805:xieeud.3.1                                                                    2/2
                   Case 2:19-cv-04464-PBT Document 1 Filed 09/25/19 Page 37 of 49
9/18/2019                                                      Trademark Electronic Search System (TESS)




                             lnde){I

  Trademarks> Trademark Electronic Search System (TESS)

 TESS was last updated on Wed Sep 18 05:22:26 EDT 2019


11919; Mali M§M'i' 141911@1 ;;;;gee MM;ti'g.D 11.;+
I Logout IPlease logout when you are done to release system resources allocated for you.
Record 1 out of 1
                          -------------··------                 ..·--·---·-..- · · - - - · - - · - - - - - · - ·.... · - · · · - · - · - - - - · - · · - - - · · · - - - - - · - - · - · - - - · - - - - - · - - - -


      TSOR            ASSIGH Status       TTAB Status
                                                               ( Use the "Back" button of the Internet Browser to
return to TESS)




                        TOP
 Word Mark         TOP
 Goods and         IC 007. US 013 019 021 023 031 034 035. G & S: cigarette making machines. FIRST USE: 20041130.
 Services          FIRST USE IN COMMERCE: 20041130

                   IC 034. US 002 008 009 017. G & S: Cigarette rolling paper booklets; roll-your-own smoking tobacco;
                   cigarette rolling machines; cigarette tubes; injector machines for filling cigarette tubes for personal use;
                   filter tips for cigarettes[; roll-your-own kits for cigarettes containing cigarette rolling papers, filter tips and
                   tobacco]. FIRST USE: 19001210. FIRST USE IN COMMERCE: 19001210
 Standard
 Characters
 Claimed
 Mark
 Drawing           (4) STANDARD CHARACTER MARK
 Code
 Serial
                   78979712
 Number
 Filing Date       February 8, 2006
 Current
                   1A
 Basis
 Original
                   18
 Filing Basis
 Publis~~d for Se tember 12 2006
 Opposition      P         '

 Change In    CHANGE IN REGISTRATION HAS OCCURRED
 Registration
 Registration
              3407400
 Number
 Registration April 1, 2008

tmsearch.uspto.gov/bin/showfield?f=doc&state=4805:xieeud.4.1                                                                                                                                                   1/2
                    Case 2:19-cv-04464-PBT Document 1 Filed 09/25/19 Page 38 of 49
9/18/2019                                                      Trademark Electronic Search System (TESS)

 Date
 Owner             (REGISTRANT) Top Tobacco, L.P. Top Tobacco Management Corp., an Illinois Corporation LIMITED
                   PARTNERSHIP DELAWARE 2301 Ravine Way Glenview ILLINOIS 60025
 Attorney of
                   Antony J. Mcshane
 Record
 Prior                 .       .       .
     . t t"     2293958,2739465,2739466,AND OTHERS
 R eg1s ra ions
 Type of Mark TRADEMARK
 Register          PRINCIPAL
 Affidavit Text SECT 15. SECT 8 (6-YR). SECTION 8(10-YR) 20170705.
 Renewal           1ST RENEWAL 20170705
 Live/Dead
                   LIVE
 Indicator


"91#1 1e•11 @11 111                     '''''*' IFW"' t1G1*ff!Cu• - -
                                        I HOME   I SITE INDEXI SEARCH I eBUSINESS I HELP I PRIVACY POLICY




tmsearch.uspto.gov/bin/showfield?f=doc&state=4805:xieeud.4.1                                                      212
                      Case 2:19-cv-04464-PBT Document 1 Filed 09/25/19 Page 39 of 49
9/18/2019                                                      Trademark Electronic Search System (TESS)




    Trademarks >Trademark Electronic Search System (TESS)

 TESS was last updated on Wed Sep 18 05:22:26 EDT 2019


llMl@F l g j l FfFIMF IM§llr#i ifipHF Mfr);@lg.Jf M+,g+-
1   Logout   I   Please logout when you are done to release system resources allocated for you.

Record 1 out of 1
      TSDR            ASSIGN Status       TTAB Status
                                                               ( Use the "Back" button of the Internet Browser to
return to TESS)




 Word Mark             TOP
 Goods and             IC 034. US 002 008 009 017. G & S: cigarette rolling papers. FIRST USE: 20060700. FIRST USE IN
 Services              COMMERCE: 20060700
 Mark Drawing
                       (3) DESIGN PLUS WORDS, LETTERS, AND/OR NUMBERS
 Code
 Design Search         21.01.09 -Tops, toys
 Code                  26.17.07 - Heat, lines depicting ; Lines depicting speed, propulsion, heat or wind ; Propulsion, lines
                       depicting ; Speed, lines depicting ; Wind, lines depicting
                       26.17.09 - Bands, curved ; Bars, curved ; Curved line(s), band(s) or bar(s} ; Lines, curved
                       26.19.03 - Cones (geometric)
 Trademark             ART-21.01 Games; toys
 Search Facility       INAN Inanimate objects such as lighting,clouds,footprints,atomic
 Classification        configurations,snowflakes,rainbows,flames
 Code                  SHAPES-BAR-BANDS Designs with bar, bands or lines
 Serial Number         78981165
 Filing Date           March 29, 2006
 Current Basis         1A
 Original Filing
                       18
 Basis
 Published for
                       August 29, 2006
 Opposition
 Registration
                       3677986
 Number
 Registration
                       September 1, 2009
 Date
 Owner                 (REGISTRANT) Top Tobacco, LP. Top Tobacco Management Corp., an Illinois Corporation LIMITED
                       PARTNERSHIP DELAWARE 2301 Ravine Way Glenview ILLINOIS 60025

tmsearch.uspto.gov/bin/showfield?f=doc&state=4805:xieeud.5.1                                                                    1/2
                  Case 2:19-cv-04464-PBT Document 1 Filed 09/25/19 Page 40 of 49
9/18/2019                                                       Trademark Electronic Search System (TESS)

 Attorney of           Antony J. Mcshane
 Record
 Prior
                       2293958;2739465;2739466;AND OTHERS
 Registrations
 Description of
                        Color is not claimed as a feature of the mark.
 Mark
 Type of Mark          TRADEMARK
 Register               PRINCIPAL
 Affidavit Text        SECT 15. SECT 8 (6-YR). SECTION 8(10-YR) 20181119.
 Renewal                1ST RENEWAL 20181119
 Live/Dead
                        LIVE
 Indicator


"M'Mh ...,, '''"'' !113il@j lfi&'9E Mt1¢ill'M -
                                        I HOME I SITE INDEX I   SEARCH   I   eBUSINESS   I   HELP   I   PRIVACY POLICY




tmsearch.uspto.gov/bin/showfield?f=doc&state=4805:xieeud.5.1                                                             2/2
                       Case 2:19-cv-04464-PBT Document 1 Filed 09/25/19 Page 41 of 49
9/18/2019                                                      Trademark Electronic Search System (TESS)


               U ited States Patent and               Tr.:-:idi~mark    Offo:::e




   Trademarks> Trademark Electronic Search System {TESS)

 TESS was last updated on Wed Sep 18 05:22:26 EDT 2019


llFl@i !&fl i§ii!i' 11911@ iifi"* til+1;ijj!CUI MM,§+
I Logout IPlease logout when you are done to release system resources allocated for you.
 Record 1 out of 1
      TSOR            ASSIGH Status       TTAB Status
                                                               (Use the "Back" button of the Internet Browser to




 Word Mark             TOP
 Goods and              IC 034. US 002 008 009 017. G & S: Cigarette rolling papers. FIRST USE: 20060700. FIRST USE IN
 Services               COMMERCE: 20060700
 Mark Drawing
                        (3) DESIGN PLUS WORDS, LETTERS, AND/OR NUMBERS
 Code
 Design Search         21.01.09 -Tops, toys
 Code                  26.17.09 - Bands, curved ; Bars, curved ; Curved line(s), band(s) or bar(s) ; Lines, curved
 Trademark             ART-21.01 Games; toys
 Search Facility       INAN Inanimate objects such as lighting,clouds,footprints,atomic
 Classification        configurations,snowflakes,rainbows,flames
 Code                  SHAPES-BAR-BANDS Designs with bar, bands or lines
                       SHAPES-COLORS-3-0R-MORE Design listing or lined for three or more colors
 Serial Number         78981172
 Filing Date           March 29, 2006
 Current Basis          1A
 Original Filing
                       1B
 Basis
 Published for
                       August29,2006
 Opposition
 Registration
                       3677987
 Number
 Registration
                       September 1, 2009
 Date
 Owner                 (REGISTRANT) Top Tobacco, L.P. Top Tobacco Management Corp., an Illinois Corporation LIMITED
                       PARTNERSHIP DELAWARE 2301 Ravine Way Glenview ILLINOIS 60025
 Attorney of
                       Antony J. McShane
 Record

tmsearch.uspto.gov/bin/showfield?f=doc&state=4805:xieeud.6.1                                                             1/2
                   Case 2:19-cv-04464-PBT Document 1 Filed 09/25/19 Page 42 of 49
9/18/2019                                                        Trademark Electronic Search System (TESS)

 Prior                  2293958;2739465;2739466;AND OTHERS
 Registrations
 Description of         The colors red, blue, and white are claimed as a feature of the mark. The mark consists of the word
 Mark                   "TOP" in blue letters above a spinning top that contains red, white, and blue. A blue curved ban
                        appears beside the spinning top to represent a spinning motion.
 Type of Mark           TRADEMARK
 Register               PRINCIPAL
 Affidavit Text         SECT 15. SECT 8 (6-YR). SECTION 8(10-YR) 20181119.
 Renewal                1ST RENEWAL 20181119
 Live/Dead
                        LIVE
 Indicator


1191@11ee11 EEEF!MN iiiil&i ifiEHE til'M'Cul -                                                          -
                                        I.HOME   I SITE INDEXI   SEARCH   I   eBUSINESS   I HELP   I PRIVACY POLICY




tmsearch.uspto.gov/bin/showfield?f=doc&state=4805:xieeud.6.1                                                                  212
                          Case 2:19-cv-04464-PBT Document 1 Filed 09/25/19 Page 43 of 49
9/18/2019                                                      Trademark Electronic Search System (TESS)


               United States Patent and Trademark Office

                      I              I        I     I            I         I          I            I
               1-!ome Site Index Search FAQ Glossary Guides Contacts eBusiness eBiz alerts News Help       I   I
  Trademarks> Trademark Electronic Search System (TESS)

TESS was last updated on Wed Sep 18 05:22:26 EDT 2019


lfE'AI •at• •§i'I' 11441&1 ifiiilf'* Mt+1*1'g.;1 ee,n+
I Logout IPlease logout when you are done to release system resources allocated for you.
 Record 1 out of 1
                                                                               - - - - ------------

      TSDR            ASSIGH Status        TTAB Status
                                                               ( Use the "Back" button of the Internet Browser to




 Word Mark                TOP
 Goods and                IC 034. US 002 008 009 017. G & S: Tobacco. FIRST USE: 20070706. FIRST USE IN COMMERCE:
 Services                 20070706
 Mark Drawing
                          (3) DESIGN PLUS WORDS, LETTERS, AND/OR NUMBERS
 Code
 Design Search            21.01.09 - Tops, toys
 Code                     26.17.09 - Bands, curved ; Bars, curved ; Curved line(s), band(s) or bar(s) ; Lines, curved
 Trademark                ART-21.01 Games; toys
 Search Facility          SHAPES-BAR-BANDS Designs with bar, bands or lines
 Classification           SHAPES-COLORS-3-0R-MORE Design listing or lined for three or more colors
 Code                     SHAPES-MISC Miscellaneous shaped designs
                          SHAPES-TRIANGLES Triangular shaped designs and marks including incomplete triangles
 Serial Number            78849174
 Filing Date              March 29, 2006
 Current Basis            1A
 Original Filing
                          1B
 Basis
 Published for
                          August 29, 2006
 Opposition
 Registration
                          3710606
 Number
 Registration
                          November 10, 2009
 Date
 Owner                    (REGISTRANT) Top Tobacco, L.P. Top Tobacco Management Corp., an Illinois Corporation LIMITED
                          PARTNERSHIP DELAWARE 2301 Ravine Way Glenview ILLINOIS 60025
 Attorney of
                          Antony J. McShane
 Record

tmsearch.uspto.gov/bin/showfield?f=doc&state=4805:xieeud.7.1                                                             1/2
                   Case 2:19-cv-04464-PBT Document 1 Filed 09/25/19 Page 44 of 49
9/18/2019                                                      Trademark Electronic Search System (TESS)

 Prior                  2293958;2739465;2739466;AND OTHERS
 Registrations
 Description of         The colors red, blue, and white are claimed as a feature of the mark. The mark consists of the word
 Mark                   "TOP" in blue letters above a spinning top that contains red, white, and blue. A blue curved ban
                        appears beside the spinning top to represent a spinning motion.
 Type of Mark           TRADEMARK
 Register               PRINCIPAL
 Affidavit Text         SECT 15. SECT 8 (6-YR). SECTION 8(10-YR) 20181121.
 Renewal                1ST RENEWAL 20181121
 Live/Dead
                        LIVE
 Indicator


"MIN'I +ee11MM*Eii'11311&1 IFEH* Mt4M"'*' - -
                                                                      ----------·---------------------
                                        I .HOME I   SITE INDEX! SEARCH I eBUSINESS I HELP I PRIVACY POLICY




tmsearch.uspto.gov/bin/showfield?f=doc&state=4805:xieeud.7.1                                                                  2/2
                     Case 2:19-cv-04464-PBT Document 1 Filed 09/25/19 Page 45 of 49
9/18/2019                                                      Trademark Electronic Search System (TESS)


               United States Patent and Trademark Office

                      I              I        I     I            I         I          I            I
               Home Site Im.h~x Search FAQ Gloss01 y Guides Contacts eBusiness eBiz alerts News Help       I   I
  Trademarks >Trademark Electronic Search System (TESS)

 TESS was last updated on Wed Sep 18 05:22:26 EDT 2019


1191ws       ••t•  ee+ee+ 141;11&1 '989'1' M!tiiM'g.11 ++,;+
I Logout IPlease logout when you are done to release system resources allocated for you.
 Record 1 out of 1
                                                                                            ·-------------

      TSDR            ASSIGH Status        TTAB Status
                                                               ( Use the "Back" button of the Internet Browser to
return to TESS)




 Word Mark                TOP
 Goods and                IC 034. US 002 008 009 017. G & S: Tobacco. FIRST USE: 20070706. FIRST USE IN COMMERCE:
 Services                 20070706
 Mark Drawing
                          (3) DESIGN PLUS WORDS, LETTERS, AND/OR NUMBERS
 Code
 Design Search            21.01.09 - Tops, toys
 Code                     26.17.07 - Heat, lines depicting ; Lines depicting speed, propulsion, heat or wind ; Propulsion, lines
                          depicting ; Speed, lines depicting ; Wind, lines depicting
                          26.17.09 - Bands, curved ; Bars, curved ; Curved line(s), band(s) or bar(s) ; Lines, curved
                          26.19.03 - Cones (geometric)
 Trademark
                          ART-21.01 Games; toys
 Search Facility
                          SHAPES-BAR-BANDS Designs with bar, bands or lines
 Classification
                          SHAPES-TRIANGLES Triangular shaped designs and marks including incomplete triangles
 Code
 Serial Number            78849003
 Filing Date              March 29, 2006
 Current Basis            1A
 Original Filing
                          1B
 Basis
 Published for
                          August29,2006
 Opposition
 Registration
                          3720176
 Number
 Registration
                          December 1, 2009
 Date
 Owner                    (REGISTRANT) Top Tobacco, L.P. Top Tobacco Management Corp., an Illinois Corporation LIMITED
                          PARTNERSHIP DELAWARE 2301 Ravine Way Glenview ILLINOIS 60025

tmsearch.uspto.gov/bin/showfield?f=doc&state=4805:xieeud.8.1                                                                       1/2
                  Case 2:19-cv-04464-PBT Document 1 Filed 09/25/19 Page 46 of 49
911812019                                                        Trademark Electronic Search System (TESS)

 Attorney of           Antony J. McShane
 Record
 Prior
                       2293958;2739465;2739466;AND OTHERS
 Registrations
 Description of
                       Color is not claimed as a feature of the mark.
 Mark
 Type of Mark          TRADEMARK
 Register              PRINCIPAL
 Affidavit Text        SECT 15. SECT 8 (6-YR). SECTION 8(10-YR) 20181220.
 Renewal                1ST RENEWAL 20181220
 Live/Dead
                       LIVE
 Indicator


llMIQF • •,. E§MMMI 1131111 'IA"' Mt1«H!C.t1 -

                                        !,HOME   I SITE INDEX!   SEARCH   I   eBUSINESS   I HELP I PRIVACY POLICY




tmsearch.uspto.gov/bin/showfield?f=doc&state=4805:xieeud.8.1                                                        212
                    Case 2:19-cv-04464-PBT Document 1 Filed 09/25/19 Page 47 of 49
9/18/2019                                                       Trademark Electronic Search System (TESS)

               United States Patent and Trademark Office

                       I             I         I     I            I         I          I            I
               Mo me Site Index Search FAQ Glo<;sary Gui dee' Contacts eBusiness eB!z alerts News Help      I   I
   Trademarks> Trademark Electronic Search System (TESS)

 TESS was last updated on Wed Sep 18 05:22:26 EDT 2019


llW'Ai •at+ *'*Fil' 11;11;; 16¥9"* M'd;'i'I"' +e,ii+
I Logout IPlease logout when you are done to release system resources allocated for you.
 Record 1 out of 1
      TSDR            ASSIGH Status        TTAB Status
                                                                ( Use the "Back" button of the Internet Browser to
 return to TESS)




                       TOP
 Word Mark                 TOP
 Goods and                 IC 034. US 002 008 009 017. G & S: pocket machines for rolling cigarettes for personal use. FIRST
 Services                  USE: 19920327. FIRST USE IN COMMERCE: 19920327
 Standard
 Characters
 Claimed
 Mark Drawing
                           (4) STANDARD CHARACTER MARK
 Code
 Serial Number             77980954
 Filing Date               November 6, 2009
 Current Basis             1A
 Original Filing
                           18
 Basis
 Published for
                           February 23, 2010
 Opposition
 Registration
                           3918139
 Number
 Registration Date         February 8, 2011
 Owner                     (REGISTRANT) Top Tobacco LP Top Tobacco Management Corp., an Illinois Corporation limited
                           partnership DELAWARE 2301 Ravine Way Glenview ILLINOIS 60025
 Attorney of
                           Antony J. McShane
 Record
 Prior
                           2293958;2739465;2739466;AND OTHERS
 Registrations
 Type of Mark              TRADEMARK
 Register                  PRINCIPAL
 Affidavit Text            SECT 15. SECT 8 (6-YR).
tmsearch.uspto.gov/bin/showfield?f=doc&state=4805:xieeud. 9.1                                                                  1/2
                    Case 2:19-cv-04464-PBT Document 1 Filed 09/25/19 Page 48 of 49
9/18/2019                                                       Trademark Electronic Search System (TESS)

 Live/Dead
                         LIVE
 Indicator


"*'Ml'•'*@'*'*' 14;1;&1 ifi*Fi* til'M'g.;e - -
.---------------··---
                                         (.HOME   I   SITE INDEX( SEARCH   I   eBUSINESS   I   HELP ( PRIVACY POLICY




tmsearch.uspto.gov/bin/showfield?f=doc&state=4805:xieeud .9.1                                                          2/2
Case 2:19-cv-04464-PBT Document 1 Filed 09/25/19 Page 49 of 49




            EXHIBIT 2
